Citation Nr: 1704286	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for eczematous eruptions (claimed as a skin disorder).  

2.  Entitlement to service connection for eczematous eruptions (claimed as a skin disorder), to include as secondary to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, Type II, and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which reopened and denied the claim of service connection for eczematous eruptions, claimed as a skin condition. 


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied service connection for eczematous eruptions, claimed as a skin condition, to include secondary to PTSD.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

2.  The evidence received since the June 2004 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for eczematous eruptions.  

3.  The Veteran's eczematous eruptions are proximately due to or the result of his service-connected PTSD and diabetes mellitus, Type II.  


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of service connection for eczematous eruptions have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  

2.  The criteria for service connection for eczematous eruptions (claimed as a skin disorder), to include as secondary to service-connected PTSD and diabetes mellitus, Type II have been met.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen and claim of entitlement to service connection for eczematous eruptions have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot. 

I. New and Material Evidence

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for eczematous eruptions was denied in a June 2004 rating decision because there was no evidence showing that the Veteran's eczematous eruptions was incurred or aggravated by military service.  Furthermore, the Veteran's claim for eczematous eruptions was found not to be secondary to any service-connected disabilities.  The evidence of record at the time of the June 2004 rating decision consisted of the Veteran's DD Form 214, service treatment records, the Veteran's Application for Compensation, medical records from the VA from 2003, and outpatient treatment records from a private dermatologist, including statements from a private physician dated in 2002 and 2003.  The private dermatologist noted that the Veteran had follicular eczema on various parts of his truck and extremities in December 2002 and cutaneous eruptions upon examination in June 2003.

The Veteran was notified of this decision and his procedural rights by letter in June 2004.  He did not appeal the determination.  After the June 2004 RO determination, the Board acknowledges VA treatment records from January 2005 reflecting an assessment of tinea manus and a record from February 2005 noting that the Veteran gets a rash in response to reminders of his trauma.  Even so, the Board does not find such pertinent evidence to be new and material evidence was received within a year because the evidence of record already showed a current skin disorder, to include a rash.  As such, the Board finds the June 2004 rating decision is final.   38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the June 2004 rating decision, additional VA treatment records, reports from relevant VA examinations in April 2007, May 2011, and June 2011 and statements from a private physician dated in February 2011 and September 2012 have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for eczematous eruptions.  The evidence is new, as it was not part of the record at the time of the June 2004 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The newly added evidence suggests that the condition is related to Agent Orange exposure, or alternatively, to a service-connected disability.  In statements dated in February 2011 and September 2012, the private physician opined that there was a direct relationship between the Veteran's eczematous eruptions and Vietnam experience, including his presumed exposure to Agent Orange, and service-connected PTSD.  Accordingly, the evidence is new and material and the claim of service connection for eczematous eruptions, claimed as a skin disorder, is reopened.  

II. Service Connection for Eczematous Eruptions

Legal Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App 439, 449 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Factual Background and Analysis

The Veteran asserts that service connection is warranted for eczematous eruptions.
Specifically, he contends that his eczematous eruptions is secondary to his service-connected PTSD, or in the alternative, is related to his exposure to Agent Orange in Vietnam.  See March 2011 letter from Disabled American Veterans; Appellant's Brief dated November 2016.  

In addition, the Board finds that the evidence of record raises the possibility that the Veteran's eczematous eruptions may be secondary to his service-connected diabetes mellitus, Type II.  See May 2011 VA Examination, p. 5 ("Description or additional information relating to diabetic skin lesions: erythematous rash over trunk, arms").  

The Veteran has been diagnosed with erythematous papules and plaques with scale and epithelial disruption and chronic, recurrent eczema (see, e.g., February 2011 and September 2012 private physician statements).  Thus, a present disability has been established by the evidence.  

Furthermore, the record reflects that the Veteran served in Vietnam from June 1968 to July 1969.  Therefore, exposure to herbicide agents, including Agent Orange, is presumed.  As such, an in-service incurrence has been shown.  

The remaining question is whether the Veteran's eczematous eruptions is related to herbicide exposure during military service or is due to his service-connected PTSD or diabetes mellitus.  

The Veteran submitted statements from his private physician dated in June 2003, February 2011, and September 2012.  The physician opined that there was a direct relationship between the Veteran's eczematous eruptions and Vietnam experience, including his service-connected PTSD and conceded exposure to Agent Orange.  Specifically, the physician opined that the Veteran's service-connected PTSD contributed to his eczematous eruptions based on the hormones released by PTSD and the psychosocial impact of his Vietnam experience, which directly resulted in the Veteran's skin disorder, i.e., eczematous eruptions.  See February 2011 and September 2012 private physician statements.  

The Veteran was afforded a VA examination in June 2011.  The VA examiner opined that the Veteran's eczematous eruption was not caused by his service-connected PTSD.  The examiner based his opinion on a generalized search regarding eczematous eruption or eczema and PTSD.  

The Board takes note that the Veteran's eczematous eruptions are located on various parts of his body, including over his trunk and extremities.  See VA examination, June 2011, p. 3; Private Physician Statement, December 2002.  
A VA examination was performed for the Veteran's diabetes mellitus in May 2011.  During this examination, the examiner noted that the Veteran had an erythematous rash over his trunk and arms, which was related to his diabetic skin lesions.  
See May 2011 VA Examination, p. 5.  

The Board finds that competent medical evidence supports a finding that the Veteran's eczematous eruptions (skin disorder) is proximately due to or caused by his service-connected PTSD and diabetes mellitus, II.  Accordingly, service connection for the Veteran's eczematous eruptions is warranted.  In this regard, the private physician, noted to be a dermatologist, provided an opinion there was a direct relationship between the Veteran's PTSD and skin disorder given the hormones and stress triggered by his service-connected PTSD.  Furthermore, the May 2011 VA examiner concluded that the Veteran's skin disorder over his trunk and arms was related to his diabetes.  

The Board acknowledges the negative opinion provided in the June 2011 VA examination.  However, the VA examiner merely relied on a generalized search regarding the relationship between PTSD and eczematous eruptions and did not provide an individualized opinion with regard to the Veteran's skin disorder and his service-connected PTSD.  Accordingly, the Board gives little weight to this opinion.   In sum, the Board finds that the probative and competent evidence of record of the private physician outweighs the generic opinion provided by the 2011 VA examiner.   

As such, entitlement to service connection for eczematous eruptions due to service-connected PTSD and diabetes mellitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for eczematous eruptions (claimed as a skin disorder) is granted.  

Entitlement to service connection for eczematous eruptions is granted, on the basis that it is proximately due to or caused by service-connected disabilities.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


